Title: To George Washington from Major General Horatio Gates, 16 November 1779
From: Gates, Horatio
To: Washington, George


        
          Sir
          Hartford 16th November 1779 10 O Clock A.M.
        
        I have this moment received Your Excellencys Letter dated the 13th Instant. I shall immediately Give Orders for all the Troops (Col: Greens Exceptted) to March tomorrow morning for peeks-Kill, I have this minute acquainted The Commanding Officer of Col. Green’s Regiment that His Corps, is to return to providence. I am apprehensive they have not The means of moving the Stores, & the park of Artillery from providence; but shall [give] them the Orders your Excellency has Commanded. I am Sir &c.
        
          H.G.
        
      